DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 9, the limitation, “circulating refrigerant liquid constantly” is confusing because it is not clear what is included in the meaning of constantly. Does constantly mean without stopping?, frequently?, or steady flow?, or repetitively? For examination purposes the above limitation is interpreted as ‘-- pump circulating refrigerant from its discharge to its suction side --’.     Appropriate correction is required.
Claims 2-8 and 10-20 are also rejected by virtue of being dependent upon the rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Louvar (US 2012/0324933 A1).
In regards to Claim 1, Louvar teaches a phase-change cooling apparatus (see fig. 4 and abstract), comprising: an evaporator (2) configured to hold refrigerant liquid (refrigerant fluid supplied by pump 1) to receive heat from a heat generating source (2 in thermal contact with heat sink of electronic device, see paragraph 18); a condenser (4) configured to release heat of refrigerant vapor produced by evaporation of the refrigerant liquid in the evaporator (see fig. 4 and paragraph 19), thereby producing refrigerant liquid (see fig. 4 and paragraph 20); a refrigerant liquid driving pump (1) configured to circulate the refrigerant liquid (see fig. 4 and paragraph 18); a first piping section (see below annotated fig. 4) configured to connect the evaporator and the condenser (between 2 and 4, see below annotated fig. 4); a second piping section (see below annotated fig. 4) configured to connect the condenser to the refrigerant liquid driving pump (between 4 and pump 1, see below annotated fig. 4); a third piping section (see below annotated fig. 4) configured to connect the refrigerant liquid driving pump to the evaporator (between 1 and 2, see below annotated fig. 4); a refrigerant pooling tank (5) configured to pool the refrigerant liquid (see paragraphs 18-19), the refrigerant pooling tank being located in a flow path constituted by the second piping section (see below annotated fig. 4); and a fourth piping section (8), with one end of the fourth piping section connected to the first piping section at a first connecting point (at one end of valve 3, see below annotated fig. 4), and another end of the fourth piping section connected to the refrigerant pooling tank (see below annotated fig. 4) at a second connecting point (see below annotated fig. 4);

    PNG
    media_image1.png
    741
    589
    media_image1.png
    Greyscale

and a flow path configured to circulate the refrigerant liquid constantly through the pump (1), the evaporator (2), the first piping section, the fourth piping section (8), and the tank 5 (arrows P showing a 

    PNG
    media_image2.png
    870
    682
    media_image2.png
    Greyscale


In regards to Claim 2, Louvar teaches a first horizontal piping distance (x) that is a horizontal distance of a connecting location where the first piping section is connected, to the evaporator to the second connecting point (see below annotated fig. 4), is shorter than a second horizontal piping distance (x + y) that is a horizontal distance of a connecting location where the first piping section is connected, to the condenser to the second connecting point (x < (x + y), see below annotated fig. 4).
In regards to Claim 3, Louvar teaches a first vertical piping distance (z) that is a vertical distance between the first connecting point and the second connecting point (see below annotated fig. 4) is shorter than a second vertical piping distance (p) that is a vertical distance of a connecting location where the first piping section is connected to the condenser, to the first connecting point (z < p, see below annotated fig. 4).

    PNG
    media_image3.png
    729
    576
    media_image3.png
    Greyscale

In regards to Claim 4, Louvar teaches that the refrigerant pooling tank (5) is located lower than the first connecting point (see below annotated fig. 4).

    PNG
    media_image1.png
    741
    589
    media_image1.png
    Greyscale

In regards to Claim 5, Louvar teaches that the refrigerant pooling tank (5) is located higher than the refrigerant liquid driving pump (5 higher than pump 1, see fig. 4).
In regards to Claim 6, Louvar teaches that the refrigerant pooling tank (5) is located away from the pump by a distance (distance between 5 and 1, see fig. 4) that allows a suction pressure (operation of the pump 1 requires a suction and discharge pressure differential to circulate refrigerant through the system, see paragraphs 18-19) for normal pump operation (since pump 1 is able to circulate the refrigerant fluid through the circuit by applying suction and removing refrigerant from tank 5 and supplying through the evaporator 2 and condenser 4, the distance between tank 5 and pump 1 is considered sufficient to enable a suction pressure in normal operation of the pump, see paragraphs 18-19 and claim 1).
In regards to Claim 7, Louvar teaches that the condenser (4) is located higher than the evaporator (2), and the first connecting point is located higher than the evaporator and lower than the condenser (see below annotated fig. 4).

    PNG
    media_image1.png
    741
    589
    media_image1.png
    Greyscale

In regards to Claim 8, Louvar teaches an evaporation section including a plurality of evaporators (evaporator 2 includes plurality of cold plates, see fig. 4 and paragraph 18), wherein the first piping section includes a plurality of evaporator-side pipes (see below annotated fig. 4) connected 

    PNG
    media_image4.png
    737
    591
    media_image4.png
    Greyscale

In regards to Claim 11, Louvar teaches a first vertical piping distance (z) that is a vertical distance between the first connecting point and the second connecting point (see below annotated fig. 4) is shorter than a second vertical piping distance (p) that is a vertical distance of a connecting location 

    PNG
    media_image3.png
    729
    576
    media_image3.png
    Greyscale

In regards to Claims 12 and 13, Louvar teaches that the refrigerant pooling tank (5) is located lower than the first connecting point (see below annotated fig. 4).

    PNG
    media_image1.png
    741
    589
    media_image1.png
    Greyscale

In regards to Claims 14-16, Louvar teaches that the refrigerant pooling tank (5) is located higher than the refrigerant liquid driving section pump (5 higher than pump 1, see fig. 4).
In regards to Claims 17-20, Louvar teaches that the condenser (4) is located higher than the evaporator (2), and the first connecting point is located higher than the evaporator and lower than the condenser (see below annotated fig. 4).

    PNG
    media_image1.png
    741
    589
    media_image1.png
    Greyscale

In regards to Claim 9, Louvar teaches a phase-change cooling method, comprising: circulating constantly/continuously/steadily refrigerant liquid through a first flow path (pump 1 circulating constantly/continuously/steadily refrigerant through first piping section, see fig. 4 and paragraphs 19-20) flowing back through a heat receiving region (through evaporator 2, see paragraph 18); producing condensed refrigerant liquid by condensing refrigerant vapor (at condenser 4, see paragraph 19 and fig. 4) included in a vapor-liquid two-phase refrigerant (partially evaporator refrigerant leaving evaporator 2, see paragraph 19), when the vapor-liquid two-phase refrigerant is produced as a result of heat receiving by the refrigerant liquid in the heat receiving region (this is a contingent limitation in a method claim see MPEP 2111.04; Also partially evaporator refrigerant leaving evaporator 2 and passing through the condenser 4, see fig. 4 and paragraph 19); and circulating the condensed refrigerant liquid through a second flow path (refrigerant leaving condenser 4, see below annotated fig. 4) flowing back through the heat receiving region (2), wherein a length of the first flow path is shorter than a length of the second flow path (x < y, see below annotated fig. 4).

    PNG
    media_image5.png
    748
    591
    media_image5.png
    Greyscale

In regards to Claim 10, Louvar teaches further comprising extracting excess refrigerant liquid that is refrigerant liquid included in the vapor-liquid two-phase refrigerant from the vapor-liquid two-phase refrigerant (via valve 3 and conduit 8, see fig. 4), and mixing the condensed refrigerant liquid with .

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. In response to applicant's argument "Louvar does not flow the refrigerant constantly because the flow shuts down when pressure exceeds a set point;" the examiner maintains the rejection of claims and points out that the term "constantly" is rejected under 112-2nd indefiniteness and constantly cannot be interpreted as never stopping flow because the cooling apparatus is made of mechanical components that function sometimes and are dysfunctional some other times. Also when the pump (1) is operating and circulating the refrigerant liquid in Louver, it circulates the refrigerant through all of the claimed components (see above rejection of claim 1 and annotated figures), which is a continuous/steady/constant flow.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.S/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763